



Exhibit 10.1


GRIFFIN CAPITAL ESSENTIAL ASSET REIT, INC.

SERIES A CUMULATIVE PERPETUAL
CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT
August 8, 2018









--------------------------------------------------------------------------------


TABLE OF CONTENTS


Page


1.
Purchase and Sale of Preferred Stock
1
 
1.1 Sale and issuance of Series A Preferred Shares
1
2.
Representations and Warranties of the Company
2
 
2.1 Organization; Good Standing; Qualification
2
 
2.2 Corporate Power
2
 
2.3 Authorization
2
 
2.4 Valid Issuance of Preferred Shares
2
 
2.5 Capitalization of Company
2
 
2.6 Subsidiaries
3
 
2.7 The Articles Supplementary
3
 
2.8 Compliance with Other Instruments
3
 
2.9 Governmental Consent, etc.
3
 
2.10 Offering
3
 
2.11 General Solicitation
3
 
2.12 Non-Reliance
3
3.
Representations, Warranties and Covenants of the Purchaser and the Manager
3
 
3.1 Organization; Power; Authorization
3
 
3.2 No Conflicts
4
 
3.3 No Litigation
4
 
3.4 Compliance with Laws
4
 
3.5 Purchase Entirely for Own Account
4
 
3.6 No General Solicitation
4
 
3.7 Reliance Upon Purchaser's Representations
5
 
3.8 Investment Experience; Economic Risk
5
 
3.9 Purchaser Status
5
 
3.10 Regulation S Requirements
5
 
3.11 Restricted Securities
5
 
3.12 SEC Filings
5
 
3.13 Disclosure of Information
5
 
3.14 Tax Liability
6
 
3.15 Inspection
6
 
3.16 Legends
6
4.
Exemption from Aggregate Share Ownership Limit; Conversion Rights and Consent to
Issuance of Parity Stock under Articles Supplementary
7
5.
Conditions to Closing of the Purchaser
7
6.
Conditions to Closing of the Company
8
7.
Compliance with Laws; Review of Governing Documents
9
8.
Indemnification
9
 
8.1 Indemnification by Purchaser
9
 
8.2 Indemnification by Company
10
 
8.3 Indemnification Proceedures
10
9.
Covenant not to Sue
11
10.
Lock-Up; Consent to Sale
11



- i -

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


 
10.1 Lock-up
11
 
10.2 Consent Required for Sale
11
 
10.3 KYC or Other Lender Requirements
11
11.
Miscellaneous
12
 
11.1 Taxes
12
 
11.2 Governing Law and Time
12
 
11.3 Jurisdiction and Service of Process
12
 
11.4 Waiver of Jury Trial
12
 
11.5 Limitation on Liability
12
 
11.6 Survival
12
 
11.7 Severability
12
 
11.8 Entire Agreement
13
 
11.9 Amendment
13
 
11.10 Notices
13
 
11.11 Expenses
13
 
11.12 Parties
13
 
11.13 Confidential Information
14
 
11.14 Counterparts
14
 
11.15 No Third Party Beneficiaries
14
 
11.16 Construction
14
 
11.17 Standstill
14
 
11.18 Certain Defined Terms
15
 
 
 
Exhibits
 
 
EXHIBIT A
Articles Supplementary
18
EXHIBIT B
Disclosure Schedule
19
EXHIBIT C
Exemption Agreement
20
EXHIBIT D
Series A Stock Certificate
21













- ii -

--------------------------------------------------------------------------------






SERIES A CUMULATIVE PERPETUAL CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT
This Series A Cumulative Perpetual Convertible Preferred Stock Purchase
Agreement (this “Agreement”) is made as of August 8, 2018 by and among Griffin
Capital Essential Asset REIT, Inc., a Maryland corporation (the “Company”),
SHBNPP Global Professional Investment Type Private Real Estate Trust No. 13(H),
a real estate investment trust established under the laws of the Republic of
Korea (acting through Kookmin Bank as trustee of SHBNPP Global Professional
Investment Type Private Real Estate Trust No. 13(H) (the “Trustee”)) (the
“Purchaser”), and Shinhan BNP Paribas Asset Management Corporation, an asset
manager of the Purchaser (the “Manager”).
WHEREAS, the Company proposes to issue and sell to the Purchaser an aggregate of
10,000,000 shares of Series A Cumulative Perpetual Convertible Preferred Stock,
$0.001 par value per share, at a price of $25.00 per share (liquidation
preference $25.00 per share) (the “Series A Preferred Shares”) in two tranches,
each comprising 5,000,000 Series A Preferred Shares;
WHEREAS, subject to the terms and conditions and representations and warranties
set forth in this Agreement, the Purchaser hereby agrees to purchase an
aggregate of 10,000,000 Series A Preferred Shares in two tranches, each
comprising 5,000,000 Series A Preferred Shares;
WHEREAS, the terms and provisions of the Series A Preferred Shares shall be set
forth and established in Articles Supplementary to the Company’s Fourth Articles
of Amendment and Restatement (the “Charter”), dated as of the First Closing Date
(the “Articles Supplementary”), to be filed with the Maryland Department of
Assessments and Taxation (“SDAT”), which Articles Supplementary shall be
substantially in the form attached hereto as Exhibit A; and
WHEREAS, the Series A Preferred Shares are being offered and sold by the Company
to the Purchaser without being registered with the Securities and Exchange
Commission (the “Commission”) in reliance on Regulation S under the Securities
Act of 1933, as amended (the “Securities Act”).
NOW, THEREFORE, the parties hereby agree as follows:





--------------------------------------------------------------------------------






1.Purchase and Sale of Preferred Stock.

1.1    Sale and Issuance of Series A Preferred Shares.
(a)    On the basis of the representations and warranties contained herein and
subject to the terms and conditions herein set forth, the Company agrees to sell
to the Purchaser, and the Purchaser agrees to purchase from the Company,
5,000,000 Series A Preferred Shares on the First Closing Date (as defined below)
and an additional 5,000,000 Series A Preferred Shares on the Second Closing Date
(as defined below), for the consideration specified in Section 1.1(b) and
Section 1.1(c), respectively.
(b)    On the First Closing Date, the Company will deliver to the Purchaser a
certificate representing 5,000,000 Series A Preferred Shares (the “First
Tranche”) against payment of an amount equal to $125,000,000 (calculated as the
product of (i) $25.00 multiplied by (ii) 5,000,000 Series A Preferred Shares)
(the “First Purchase Price”), in Federal (same day) funds by wire transfer to
the account of the Company specified on Schedule 1.1(b) of the Disclosure
Schedule (as defined in Section 2), at the office of Baker & McKenzie LLP, 300
East Randolph Street #5000, Chicago, IL 60601, at 10:00 a.m. central time. The
closing of the First Tranche is referred to herein as the “First Closing” and
the date on which all of the conditions to closing set forth in Sections 5.1 and
6.1 are waived or satisfied and the payment under this Section 1.1(b) is made to
the Company is referred to herein as the “First Closing Date”.
(c)    On the Second Closing Date, the Company will deliver to the Purchaser a
certificate representing an additional 5,000,000 Series A Preferred Shares (the
“Second Tranche”) against payment of an amount equal to $125,000,000 (calculated
as the product of (i) $25.00 multiplied by (ii) 5,000,000 Series A Preferred
Shares) (the “Second Purchase Price”), in Federal (same day) funds by wire
transfer to the account of the Company specified on Schedule 1.1(b) of the
Disclosure Schedule (as defined in Section 2), at the office of
Baker & McKenzie LLP, 300 East Randolph Street #5000, Chicago, IL 60601, at
10:00 a.m. central time. The closing of the Second Tranche is referred to herein
as the “Second Closing” and the date on which all of the conditions to closing
set forth in Sections 5.2 and 6.2 are waived or satisfied and the payment under
this Section 1.1(c) is made to the Company is referred to herein as the “Second
Closing Date”.
(d)    The certificate for the Series A Preferred Shares to be issued to the
Purchaser on the First Closing Date shall be registered in the name of the
Purchaser. The certificate for the Series A Preferred Shares and evidence of its
registration will be made available for examination by the Purchaser in Chicago,
Illinois, not later than 10:00 a.m. (central time) on the Business Day prior to
the First Closing Date. The certificate for the Series A Preferred Shares to be
issued to the Purchaser on the Second Closing Date shall be registered in the
name of the Purchaser. The certificate for the Series A Preferred Shares and
evidence of its registration will be made available for examination by the
Purchaser in Chicago, Illinois, not later than 10:00 a.m. (central time) on the
Business Day prior to the Second Closing Date.

2.    Representations and Warranties of the Company. Except as set forth on the
disclosure schedule attached hereto as Exhibit B (the “Disclosure Schedule”),
the Company represents and warrants to the Purchaser as follows:

2.1    Organization; Good Standing; Qualification. The Company has been duly
organized and is validly existing as a corporation, in good standing under the
laws of the jurisdiction of its organization.

2.2    Corporate Power. The Company has all requisite legal and corporate power
and authority (i) to own and operate its properties and assets and to carry on
its business as presently conducted, (ii) to execute and deliver this Agreement
and the agreements contemplated hereby, (iii) to sell and issue the Series A
Preferred Shares and (iv) to carry out and perform its obligations under this
Agreement and the agreements to which it is a party contemplated hereby.

2.3    Authorization. With the exception of an exemption from the Aggregate
Share Ownership Limit (as defined in the Company’s Charter) to be granted by the
Company in accordance to Section 4, all corporate action on the part of the
Company, necessary for the authorization, execution, and delivery of this
Agreement, the performance of the respective obligations of the Company
hereunder and the authorization and issuance of the Series A Preferred Shares
has been taken or will be taken prior to the First Closing. This Agreement
constitutes a valid and binding obligation of the Company, enforceable in
accordance with its terms, except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally and (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies.

2.4    Valid Issuance of Preferred Shares. The Series A Preferred Shares, when
issued in accordance with the terms of this Agreement for the consideration
expressed herein, will be duly authorized, validly issued, fully paid and
nonassessable, and will be free of restrictions on transfer other than
restrictions on transfer under this Agreement and under applicable state and
federal securities laws and under the Charter, including the Articles
Supplementary.

2.5    Capitalization of Company. The authorized capital stock of the Company
consists solely of 700,000,000 shares of common stock, par value $0.001 per
share of the Company (the “Common Stock”), and 200,000,000 shares of preferred
stock, par value $0.001 per share (the “Preferred Stock”), of which 166,468,160
shares of Common Stock are issued and outstanding as of June 30, 2018 and no
shares of Preferred Stock are issued and outstanding as of the date hereof. All
of the issued and outstanding shares of the capital stock of the Company have
been duly authorized and are validly issued, fully paid, outstanding and
non-assessable.

2.6    Subsidiaries. Other than the subsidiaries listed on Schedule 2.6, the
Company does not own or control, directly or indirectly, any interest in any
corporation, partnership, limited liability company, association or other
business entity. Each of the Company’s subsidiaries listed on Schedule 2.6 is
validly existing and in good standing under the laws of its jurisdiction.

2.7    The Articles Supplementary. The Articles Supplementary have been duly
authorized by the Company, and, when executed and delivered by the Company and
filed of record and accepted by SDAT, will constitute a legal, valid and binding
obligation, enforceable in accordance with its terms, including but not limited
to, the provisions of Section 6 thereof, except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally and (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies.

2.8    Compliance with Other Instruments. Subject to the receipt of an exemption
from the Aggregate Share Ownership Limit under the Company’s Charter and Bylaws
to be granted by the Company in accordance to Section 4, the Company is not in
violation of its Charter or Bylaws.

2.9    Governmental Consent, etc. No consent, approval, qualification, order or
authorization of, or filing with, any federal, state or local governmental
authority on the part of the Company is required in connection with the
Company’s execution, delivery or performance of this Agreement and issuance of
the Series A Preferred Shares, except (i) such filings as may be required under
applicable state and federal securities laws, which will be timely filed within
the applicable periods therefor and (ii) the filing of the Articles
Supplementary with the SDAT, which shall be completed prior to the First Closing
Date.

2.10    Offering. Subject in part to the truth and accuracy of the Purchaser’s
and the Manager’s representations set forth in Section 3 of this Agreement, the
issuance of the Series A Preferred Shares as contemplated by this Agreement is
exempt from the registration requirements of the Securities Act and all
applicable state securities laws, and neither the Company nor any authorized
agent acting on its behalf will take any action hereafter that would cause the
loss or revocation of such exemption.

2.11    General Solicitation. The Company has not engaged in any form of general
solicitation or general advertising including advertisings, articles, notices or
other communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general underwriting with respect
to the Series A Preferred Shares.

2.12    Non-Reliance. Except for the representations and warranties contained in
this Section 2 (including the related portions of the Disclosure Schedule), the
Company has not made and does not make any other express or implied
representation or warranty, either written or oral, on behalf of the Company,
including any representation or warranty as to the accuracy or completeness of
any information that the Company furnished or made available to the Purchaser
and any of its representatives or as to the future revenue, profitability or
success of the Company, or any representation or warranty arising from statute
or otherwise in law.

3.    Representations, Warranties and Covenants of the Purchaser and the
Manager. The Purchaser and the Manager hereby represent, warrant and covenant to
the Company as follows:

3.1    Organization; Power; Authorization. The Manager has been duly
incorporated and is validly existing under the laws of Korea. The Purchaser is a
privately placed professional investment type fund duly established and validly
existing under the Financial Investment Services and Capital Markets Act of
Korea (“FISCMA”). Each of the Purchaser and the Manager has all requisite power
and authority to execute and deliver this Agreement and perform its obligations
under this Agreement and the transactions contemplated thereby and in connection
with the Trust Activities (as defined below). This Agreement, when executed and
delivered by each of the Purchaser and the Manager, constitutes a valid and
legally binding obligation of the Purchaser and the Manager, enforceable in
accordance with its terms, except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally and (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies.

3.2    No Conflicts. Neither the execution, delivery and performance by the
Purchaser or the Manager of this Agreement, nor the consummation by the
Purchaser or the Manager of the transactions contemplated hereby or thereby,
including any future issuance of certificates, interests or other securities of
the Purchaser, or any Trust Activities (as defined below) will: directly or
indirectly (with or without notice, lapse of time or both), conflict with,
result in a breach or violation of, constitute a default under, give rise to any
right of revocation, withdrawal, suspension, acceleration, cancellation,
termination, modification, imposition of additional obligations or loss of
rights under, result in any payment becoming due under, or result in the
imposition of any encumbrance on any of the properties or assets of the
Purchaser or the Manager under (i) the governing or organizational documents of
the Purchaser or the Manager, (ii) any contract to which the Purchaser or the
Manager is a party or by which the Purchaser or the Manager is bound or to which
any of their properties or assets is subject or (iii) any Law, Judgment or
Governmental Authorizations applicable to either the Purchaser or the Manager or
any of its respective businesses, properties or assets.

3.3    No Litigation. As of the date hereof, there is no claim, action, suit,
proceeding or arbitration (i) in progress or pending, or threatened against the
Purchaser or the Manager or (ii) that challenge or may have the effect of
preventing, delaying, making illegal or otherwise interfering with the terms of
this transactions contemplated by this Agreement.

3.4    Compliance with Laws. Without limiting the scope of any other
representation in this Agreement, each of the Purchaser and the Manager is in
compliance and has complied with all, and neither the Purchaser nor the Manager
has violated any, Laws, Judgments or Governmental Authorizations applicable to
it or to the conduct of its business or the ownership or use of any of its
properties or assets. Neither the Purchaser nor the Manager has received any
notice or other communication from any Governmental Authority or any other
Person regarding any actual, alleged or potential violation of, or failure to
comply with, any applicable Law, Judgment or Governmental Authorization, any
actual or threatened revocation, withdrawal, suspension, cancellation,
termination or modification of any Governmental Authorization, or any actual,
alleged or potential obligation on the part of the Purchaser or the Manager to
undertake, or to bear all or any portion of the cost of, any remedial action of
any nature. The Purchaser or the Manager, as applicable, will promptly notify
the Company upon receipt of any such notice or other communication pursuant to
this Section 3.4.

3.5    Purchase Entirely for Own Account. Neither the Purchaser nor the Manager
has any present intention of reselling the Series A Preferred Shares, or any
direct or indirect interest therein, to any parties who are U.S. persons, or of
effecting a “distribution,” as defined in the Securities Act, of the Series A
Preferred Shares in violation of U.S. securities laws. Each of the Purchaser and
the Manager understands and agrees that the Purchaser has not acquired the
Series A Preferred Shares as a result of, and has not and will not, and will
direct its “affiliates,” as defined under the Securities Act, and any person
acting on its or their behalf not to, engage in any “directed selling efforts,”
as defined under Rule 902(c) of Regulation S, in the United States in respect of
the Series A Preferred Shares, which would include any activities undertaken for
the purpose of, or that could reasonably be expected to have the effect of,
condition the market in the United States for the resale of the Series A
Preferred Shares.

3.6    No General Solicitation. Neither the Purchaser nor the Manager is aware
of any advertisement of any of the Series A Preferred Shares and the Purchaser
is not acquiring the Series A Preferred Shares as a result of any form of
general solicitation or general advertising including advertisings, articles,
notices or other communications published in any newspaper, magazine or similar
media or broadcast over radio or television, or any seminar or meeting or any
general solicitation or general advertisement.

3.7    Reliance Upon Purchaser's Representations. The Purchaser and the Manager
understand that the Series A Preferred Shares are not registered under the
Securities Act on the grounds that the sale provided for in this Agreement and
the issuance of the Series A Preferred Shares hereunder is exempt from
registration under the Securities Act pursuant to Regulation S thereof, and that
the Company’s reliance on such exemption is predicated on the Purchaser’s and
the Manager’s representations set forth herein.

3.8    Investment Experience; Economic Risk. The Purchaser and the Manager are
experienced in evaluating and investing in transactions of securities of
companies in a similar stage of development to that of the Company and
acknowledge that the Purchaser and the Manager are able to fend for themselves.
The Purchaser and the Manager have such knowledge and experience in financial
and business matters that the Purchaser and the Manager are capable of
evaluating the merits and risks of the investment in the Series A Preferred
Shares. The Purchaser can bear the economic risk of the Purchaser’s investment
and is able to suffer a complete loss of the Purchaser’s investment.

3.9    Purchaser Status. Neither the Purchaser nor the Manager is a “U.S.
person,” as defined under Rule 902(k) of Regulation S, nor, is the Purchaser
acquiring the Series A Preferred Shares for the account or benefit of, directly
or indirectly, any U.S. person.

3.10    Regulation S Requirements. The Purchaser and the Manager understand and
agree that, pursuant to U.S. securities laws, they may not (a) sell, transfer or
dispose of the Series A Preferred Shares to any person or entity, other than (i)
outside the United States in an offshore transaction in accordance with
Regulation S under the Securities Act, (ii) pursuant to another exemption from
registration under the Securities Act (for example, pursuant to a transaction by
any person other than an issuer, underwriter, or dealer, as contemplated by
Section 4(1) of the Securities Act, or pursuant to the safe harbor provisions
for such resales provided by Rule 144) or (iii) pursuant to an effective
registration statement under the Securities Act, or (b) engage in any hedging or
other transactions involving the Series A Preferred Shares unless in compliance
with the Securities Act. The Purchaser and the Manager understand and agree that
any direct or indirect sale of the Series A Preferred Shares by any Person (as
defined herein) in any jurisdiction outside of the United States will be made in
compliance with the securities laws of such jurisdiction and Regulation S.

3.11    Restricted Securities. The Purchaser and the Manager understand and
agree that the Series A Preferred Shares are being offered and sold to the
Purchaser without such offer and sale being registered under the Securities Act,
or “blue sky” laws of any state of the United States and will be issued to the
Purchaser in an offshore transaction outside of the United States in accordance
with the safe harbor from registration requirements of the Securities Act
provided by Regulation S. As such, the Purchaser and the Manager understand and
agree that the Series A Preferred Shares are characterized as “restricted
securities” under the federal securities laws inasmuch as they are being
acquired from the Company in a transaction not involving a public offering and
that under such federal securities laws and applicable regulations, such Series
A Preferred Shares may be resold without registration under the Securities Act
only in certain limited circumstances. The Purchaser and the Manager understand
and agree that the Company does not have an obligation to register the Series A
Preferred Shares or to comply with the conditions of any exemption available
under U.S. securities laws, or to take any other action necessary in order to
make available any exemption for the resale of the Series A Preferred Shares
without registration.

3.12    SEC Filings. The Purchaser and the Manager each acknowledge that it has
access to and has reviewed the Company’s reports and filings that are made with
the U.S. Securities and Exchange Commission from time to time.

3.13    Disclosure of Information. The Purchaser and the Manager have received
all the information the Purchaser and the Manager consider necessary or
appropriate for deciding whether to purchase the Series A Preferred Shares. The
Purchaser and the Manager have had an opportunity to ask questions and receive
answers from the Company regarding the terms and conditions of the offering of
the Series A Preferred Shares and the Company’s business, financial condition,
properties and prospects and to obtain additional information (to the extent the
Company possessed such information or could acquire it without unreasonable
effort or expense) necessary to verify the accuracy of any information furnished
to the Purchaser and the Manager or to which the Purchaser and the Manager had
access. The foregoing, however, does not limit or modify the representations and
warranties of the Company in Section 2 of this Agreement or the right of the
Purchaser to rely thereon.

3.14    Tax Liability. The Purchaser and the Manager have reviewed with their
own tax advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agreement. Each of the
Purchaser and the Manager is relying solely on its own advisors and not on any
statements or representations of the Company, the Company’s counsel, or any of
the Company’s agents or advisors. Each of the Purchaser and the Manager
understands that it (and not the Company) shall be responsible for its own tax
liability that may arise as a result of this investment or the transactions
contemplated by this Agreement.

3.15    Inspection. The Company (i) will deliver or make available to the
Purchaser and the Manager (aa) copies of its Quarterly Reports on Form 10-Q and
Annual Reports on Form 10-K as filed with the SEC and (bb) any additional
information that may be reasonably requested by the Purchaser or Manager
including, but not limited to, financial records, operation reports and aging
A/R reports of the Company and (ii) will permit, not more than once per quarter,
one authorized representative of either the Purchaser or the Manager to visit
its Headquarters during normal business hours, upon reasonable advance notice,
in order to review additional financial records, operation reports and aging A/R
reports of the Company, provided, however, that any such visit shall not
disruptively interfere with the Company’s normal operations. Each of the
Purchaser and the Manager acknowledges that it is aware of and will comply with
the United States securities laws that prohibit any Person having material,
non-public information about an issuer from trading in the securities of that
issuer or from communicating such information to other Persons.

3.16    Legends. The Purchaser and the Manager understand and agree that the
certificate evidencing the Series A Preferred Shares shall bear a legend in
substantially the following form (in addition to any legend required under
applicable state securities laws, the Charter, including the Articles
Supplementary):
“THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS. THESE SECURITIES ARE BEING OFFERED TO
INVESTORS WHO ARE NOT U.S. PERSONS (AS DEFINED IN REGULATION S UNDER THE
SECURITIES ACT) AND WITHOUT REGISTRATION WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION UNDER THE SECURITIES ACT IN RELIANCE UPON REGULATION S
PROMULGATED UNDER THE SECURITIES ACT. TRANSFER OF THESE SECURITIES IS
PROHIBITED, EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S PROMULGATED
UNDER THE SECURITIES ACT, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT, OR
PURSUANT TO AVAILABLE EXEMPTION FROM REGISTRATION. HEDGING TRANSACTIONS MAY NOT
BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT. THESE SECURITIES ARE
ALSO SUBJECT TO THE RESTRICTIONS SET FORTH IN (I) THE SERIES A CUMULATIVE
PERPETUAL CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT, DATED AUGUST 8, 2018,
BY AND AMONG GRIFFIN CAPITAL ESSENTIAL ASSET REIT, INC., SHBNPP GLOBAL
PROFESSIONAL INVESTMENT TYPE PRIVATE REAL ESTATE TRUST NO. 13(H) (ACTING THROUGH
KOOKMIN BANK AS TRUSTEE OF SHBNPP GLOBAL PROFESSIONAL INVESTMENT TYPE PRIVATE
REAL ESTATE TRUST NO. 13(H)) AND SHINHAN BNP PARIBAS ASSET MANAGEMENT
CORPORATION, AND (II) THE CHARTER OF GRIFFIN CAPITAL ESSENTIAL ASSET REIT, INC.,
INCLUDING THE ARTICLES SUPPLEMENTARY OF GRIFFIN CAPITAL ESSENTIAL ASSET REIT,
INC. DATED AS OF AUGUST 8, 2018 AND FILED WITH THE MARYLAND DEPARTMENT OF
ASSESSMENTS AND TAXATION.”

4.    Exemption from Aggregate Share Ownership Limit; Conversion Rights.
4.1    The Board of Directors of the Company (the “Board”) has granted an
irrevocable exemption to the Purchaser and the Manager, with respect to the
transactions contemplated by this Agreement, from the application of the
Aggregate Share Ownership Limit (as defined in the Charter), subject to the
execution and delivery, at the First Closing, of the Ownership Limit Exemption
Agreement in the form attached hereto as Exhibit C (the “Exemption Agreement”)
by the Purchaser (including the receipt by the Company of a representation
letter from the Purchaser).
4.2    Upon the exercise of the Conversion Right (as such term is defined in the
Articles Supplementary) by a holder of Series A Preferred Shares in accordance
with Section 6 of the Articles Supplementary, the Company will use reasonable
efforts to satisfy the conditions set forth in Section 6(f)(i)-(iii) of the
Articles Supplementary.

5.    Conditions to Closing of the Purchaser.
5.1    The obligations of the Purchaser to the Company to consummate the
purchase of the First Tranche on the First Closing Date are subject to the
fulfillment on or before the First Closing of each of the following conditions
by the Company:
(a)    Representations and Warranties Correct. The representations and
warranties of the Company contained in Section 2 shall be true and correct in
all material respects on and as of the First Closing.
(b)    Covenants. All covenants, agreements and conditions contained in this
Agreement to be performed by the Company on or prior to the First Closing shall
have been performed or complied with in all material respects.
(c)    First Closing Deliverables. The Company shall have delivered to the
Purchaser at the First Closing the following:
(i)    a certificate executed by an officer of the Company on behalf of the
Company certifying that the conditions specified in Sections 5.1(a) and 5.1(b)
have been satisfied;
(ii)    the Articles Supplementary in the form attached hereto as Exhibit A,
duly executed by the Company, and filed with the SDAT;
(iii)    a certificate registered in the name of the Purchaser representing the
number of Series A Preferred Shares to be purchased by the Purchaser on the
First Closing Date substantially in the form attached hereto as Exhibit D (the
“Series A Stock Certificate”), duly executed by the Company; and
(iv)    the Exemption Agreement, duly executed by the Company.
5.2    The obligations of the Purchaser to the Company to purchase the Second
Tranche on the Second Closing Date are subject to the fulfillment on or before
the Second Closing of each of the following conditions in items (a) – (f) below
by the Company and item (f) below by the Purchaser:
(a)    Representations and Warranties Correct. The representations and
warranties of the Company contained in Section 2 shall be true and correct in
all material respects on and as of the Second Closing.
(b)    Covenants. All covenants, agreements and conditions contained in this
Agreement to be performed by the Company on or prior to the Second Closing shall
have been performed or complied with in all material respects.
(c)    Second Closing Deliverables. The Company shall have delivered to the
Purchaser at the Second Closing the following:
(i)    a certificate executed by an officer of the Company on behalf of the
Company certifying that the conditions specified in Sections 5.2(a) and 5.2(b)
have been satisfied; and
(ii)    a Series A Stock Certificate in the name of the Purchaser representing
the number of Series A Preferred Shares to be purchased by the Purchaser on the
Second Closing Date, duly executed by the Company.
(d)    No Material Adverse Change. No Material Adverse Change to the Company
shall have occurred and the Company shall not have taken any actions to cause a
Material Adverse Change to occur.
(e)    No Notice of Default. The Company must not have received a notice of
default under its credit facilities relating to the Second Tranche.
(f)     Approvals. The Purchaser must have received the approvals listed on
Schedule 5.2(f), including the Purchaser’s internal approval of the Second
Closing and the Manager’s approval of internal investment committee for the
Second Closing.

6.    Conditions to Closing of the Company.
6.1    The obligations of the Company to the Purchaser to consummate the sale of
the First Tranche on the First Closing Date are subject to fulfillment on or
before the First Closing of each of the following conditions:
(a)    Representations and Warranties Correct. The representations and
warranties of the Purchaser and the Manager contained in Section 3 must be true
on and as of the First Closing.
(b)    Covenants. All covenants, agreements and conditions contained in this
Agreement to be performed by the Purchaser or the Manager on or prior to the
First Closing shall have been performed or complied with in all respects.
(c)    First Closing Deliverables. The Purchaser must have delivered to the
Company at the First Closing the following:
(i)    an amount equal to the First Purchase Price, by wire transfer of
immediately available funds to an account specified by the Company;
(ii)    a certificate executed by an officer of the Purchaser and the Manager on
behalf of the Purchaser or the Manager, as applicable, certifying that the
conditions specified in Sections 6.1(a) and 6.1(b) have been satisfied;
(iii)    fully executed copies of the Purchaser Organizational Documents; and
(iv)    the Exemption Agreement, duly executed by the Purchaser.
(d)    Consents. The Company must have received the consents listed on Schedule
6.1(d) (the “Consents”).
6.2    The obligations of the Company to the Purchaser to consummate the sale of
the Second Tranche on the Second Closing Date are subject to fulfillment on or
before the Second Closing of each of the following conditions:
(a)    Representations and Warranties Correct. The representations and
warranties of the Purchaser and the Manager contained in Section 3 must be true
on and as of the Second Closing.
(b)    Covenants. All covenants, agreements and conditions contained in this
Agreement to be performed by the Purchaser or the Manager on or prior to the
Second Closing shall have been performed or complied with in all respects.
(c)    Second Closing Deliverables. The Purchaser must have delivered to the
Company at the Second Closing the following:
(i)    an amount equal to the Second Purchase Price, by wire transfer of
immediately available funds to an account specified by the Company; and
(ii)    a certificate executed by an officer of the Purchaser and the Manager on
behalf of the Purchaser or the Manager, as applicable, certifying that the
conditions specified in Sections 6.2(a) and 6.2(b) have been satisfied.

7.     Compliance with Laws; Review of Governing Documents.
(a)    Any act, circumstance, or event arising out of, resulting from or related
to the formation, use, operation, or any other matter concerning the Purchaser,
the Manager or any of their respective affiliates, including, but not limited
to, any Transfer (as defined below) or issuance of certificates, interests or
other securities of the Purchaser, or any of its affiliates, by the Manager, or
any of their respective affiliates, to any Person (collectively, “Trust
Activities”), whether occurring before or after the First Closing, or the Second
Closing, as applicable, will be performed in compliance with all Laws, Judgments
or Governmental Authorizations.
(b)    The Company shall have a right to (i) review drafts of all documents
relating to the organization, formation or establishment of the Purchaser
(“Purchaser Organizational Documents”), (ii) provide comments to the Purchaser
Organizational Documents and (iii) receive final executed copies of all
Purchaser Organizational Documents. The Company shall also have a right to
review and comment upon any proposed amendments to the Purchaser Organizational
Documents and receive final executed copies of any such amendments.

8.    Indemnification.

8.1    Indemnification by Purchaser. The Purchaser agrees to indemnify, defend
and hold harmless the Company, and its affiliates, directors, officers, equity
owners, employees, agents, consultants and other advisors and representatives
(collectively, the “Company Indemnified Parties”) from and against all third
party costs and expenses (including, without limitation, reasonable attorney’s
fees and expenses) and any losses and damages (collectively, “Company Losses”)
suffered or incurred by the Company (whether or not due to third party claims)
that arise out of, result from, or relate to:
(a)    subject in all cases to the limitations set forth in Section 10.2, the
sale or resale, conveyance, assignment, assumption, transfer or delivery
(collectively, “Transfer”) of the Series A Preferred Shares, including any
Transfer of the Series A Preferred Shares to any Person, and any Transfer of the
Series A Preferred Shares by the Purchaser, the Manager or by any other Person
(“Future Resale Event”);
(b)    any Trust Activities;
(c)    any breach of any representation or warranty or other statement of the
Purchaser or the Manager contained in this Agreement; or
(d)    the failure of the Purchaser or the Manager to perform or observe any
covenant or agreement contained in this Agreement.

8.2    Indemnification by Company.    The Company agrees to indemnify, defend
and hold harmless the Purchaser, and its affiliates, directors, officers, equity
owners, employees, agents, consultants and other advisors and representatives
(collectively, the “Purchaser Indemnified Parties”) from and against all third
party costs and expenses (including, without limitation, reasonable attorney’s
fees and expenses) and any losses and damages (collectively, “Purchaser Losses”)
suffered or incurred by the Purchaser (whether or not due to third party claims)
that arise out of, result from, or relate to:
(a)    any breach of any representation or warranty or other statement of the
Company contained in this Agreement; or
(b)    the failure of the Company to perform or observe any covenant or
agreement contained in this Agreement.

8.3    Indemnification Procedures. Promptly after a party seeking
indemnification under this Section 8 (an “Indemnified Party”) receives notice of
a claim or the commencement of an action for which the Indemnified Party intends
to seek indemnification under Section 8.3, the Indemnified Party will notify the
party from whom indemnification is sought (an “Indemnifying Party”) in writing
of the claim or commencement of the action, suit or proceeding; provided,
however, that failure to notify the Indemnifying Party will not relieve the
Indemnifying Party from liability under Section 8.3, except to the extent it has
been materially prejudiced by the failure to give notice. The Indemnifying Party
will be entitled to participate in the defense of any claim, action, suit or
proceeding as to which indemnification is being sought, and if the Indemnifying
Party acknowledges in writing the obligation to indemnify the party against whom
the claim or action is brought to the extent required hereunder, the
Indemnifying Party may (but will not be required to) assume the defense against
the claim, action, suit or proceeding with counsel satisfactory to it. After the
Indemnifying Party notifies an Indemnified Party that the Indemnifying Party
wishes to assume the defense of a claim, action, suit or proceeding, the
Indemnifying Party will not be liable for any legal or other expenses incurred
by the Indemnified Party in connection with the defense against the claim,
action, suit or proceeding except that if, in the opinion of counsel to the
Indemnified Party (which counsel will be reasonably acceptable to the
indemnifying parties), one or more of the Indemnified Parties should be
separately represented in connection with a claim, action, suit or proceeding,
the Indemnifying Party will pay the reasonable fees and expenses of one separate
counsel, and one local counsel, for the Indemnified Parties. Each Indemnified
Party, as a condition to receiving indemnification as provided in Section 8.3,
will cooperate in all reasonable respects with the Indemnifying Party in the
defense of any action or claim as to which indemnification is sought. The
Indemnifying Party will not be liable for any settlement of any action effected
without its prior written consent. The Indemnifying Party will not, without the
prior written consent of the Indemnified Party, effect any settlement of a
pending or threatened action with respect to which an Indemnified Party is, or
is informed that it may be, made a party and for which it would be entitled to
indemnification, unless the settlement includes an unconditional release of the
Indemnified Party from all liability and claims which are the subject matter of
the pending or threatened action.

9.    Covenant not to Sue. Each of the Purchaser, the Manager and their
respective affiliates covenant to never institute or participate in any
administrative proceeding, suit or action, at law or in equity, against the
Company, or any of its affiliates, in connection with any Future Resale Event to
any Person or any Trust Activities. The Purchaser and the Manager will cause
prospective investors to covenant to never institute or participate in any
administrative proceeding, suit or action, at law or in equity, against the
Company, or any of its affiliates, in connection with any Future Resale Event or
any Trust Activities. The Purchaser and the Manager understand and agree that
the neither the Company, nor any of its affiliates, shall have any liability
whatsoever relating to any Future Resale Event or any Trust Activities.

10.    Lock-Up; Consent to Sale.

10.1    Lock-Up. The Purchaser agrees, that during the period beginning on the
First Closing Date and ending on the date that is five years from the First
Closing Date, or if the Second Closing Date occurs, ending on the date that is
five years from the Second Closing Date, as applicable, subject to extensions as
may be mutually agreed upon by the parties (the “Lock-Up Period”), the Purchaser
will not, without the prior written consent of the Company, directly or
indirectly, (i) offer, pledge, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant for the sale of, or otherwise dispose of or transfer any Series
A Preferred Shares or any securities convertible into or exchangeable or
exercisable for Series A Preferred Shares (collectively, the “Lock-Up
Securities”), or (ii) enter into any swap or any other agreement or any
transaction that transfers, in whole or in part, directly or indirectly, the
economic consequence of ownership of the Lock-Up Securities, whether any such
swap or transaction is to be settled by delivery of the Series A Preferred
Shares or other securities, in cash or otherwise.

10.2    Consent Required for Sale.Without the prior written consent of the
Company not to be unreasonably withheld or delayed and subject to the delivery
by the Purchaser to the Company of any information or documents that the Company
may request for the purpose of enabling it to satisfy its obligations pursuant
to Section 10.3 hereof, including, without limitation, a transfer request form,
or such other document in the form or substance as the Company may reasonably
request for the purpose of enabling it to comply with applicable law, the
Purchaser will not, directly or indirectly offer, pledge, sell, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant for the sale of, or otherwise
dispose of or transfer any Series A Preferred Shares or any shares of Common
Stock issued upon the conversion of any Series A Preferred Shares (each, a
“Sale”) if (i) such Sale would constitute a violation of any agreement of the
Company relating to any indebtedness of the Company or (ii) such Sale is to a
Competitor of the Company. The Purchaser agrees that any prospective buyer will
receive a copy of, and agree to be bound by the provisions of, this Agreement.
Notwithstanding the foregoing but subject to the next sentence, the provisions
of this Section 10.2 shall not apply to any Sale of shares of Common Stock
listed on a national securities exchange registered under Section 6(a) of the
Exchange Act, or to any Sale of the Series A Preferred Shares listed on a
national securities exchange registered under Section 6(a) of the Exchange Act.
Subject to the Exemption Agreement, nothing contained in this Section 10.2 shall
limit the obligations of Purchaser under Section 6 of the Charter.

10.3    KYC or Other Lender Requirements. The Purchaser and the Manager covenant
to provide and comply with any and all “know your customer” information or other
requirements that the lenders of the Company may request with respect to a
Person’s title, right, or any interest in and to the Series A Preferred Shares,
including with respect to investors in the Purchaser. To the extent permitted
under applicable law, the Purchaser and the Manager agree to continue to
cooperate with the Company and its representatives in connection with any steps
required to be taken as part of the Company’s obligations to its lenders and
agree (a) to furnish, or cause to be furnished, upon request of the Company such
further information, (b) to execute and deliver, or cause to be executed and
delivered, to the Company such other documents and (c) to do, or cause to be
done, such other acts and things, all as the Company may reasonably request for
the purpose of carrying out the intent of this Agreement and the transactions
contemplated by this Agreement.

11.    Miscellaneous.

11.1    Taxes. The Company shall pay any taxes required to be paid by the
Company under applicable law with respect to the issuance and delivery of the
Series A Preferred Shares under this Agreement. The Purchaser shall pay any
taxes required to be paid by the Purchaser under applicable law with respect to
the Series A Preferred Shares issued to the Purchaser under this Agreement and
any Trust Activities.

11.2    Governing Law and Time. The internal laws of the State of New York
(without giving effect to any choice or conflict of law provision or rule
(whether of the State of New York or any other jurisdiction) that would cause
the application of laws of any other jurisdiction) govern all matters arising
out of or relating to this Agreement and its Exhibits and Schedules and the
transactions contemplated by this Agreement, including its validity,
interpretation, construction, performance and enforcement and any disputes or
controversies arising therefrom or related thereto.

11.3    Jurisdiction and Service of Process. Any action or proceeding arising
out of or relating to this Agreement or the transactions contemplated by this
Agreement must be brought in the courts of the State of New York, or, if it has
or can acquire jurisdiction, in the United States District Court for the
Southern District of New York. Each of the parties knowingly, voluntarily and
irrevocably submits to the exclusive jurisdiction of each such court in any such
action or proceeding and waives any objection it may now or hereafter have to
venue or to convenience of forum. Any party to this Agreement may make service
on another party by sending or delivering a copy of the process to the party to
be served at the address and in the manner provided for the giving of notices in
Section 11.10. Nothing in this Section 11.3, however, affects the right of any
party to serve legal process in any other manner permitted by law.

11.4    Waiver of Jury Trial. EACH OF THE PARTIES KNOWINGLY, VOLUNTARILY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT,
TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE ACTIONS OF ANY PARTY TO THIS
AGREEMENT IN NEGOTIATION, EXECUTION AND DELIVERY, PERFORMANCE OR ENFORCEMENT OF
THIS AGREEMENT.

11.5    Limitation on Liability. NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT TO THE CONTRARY, IN NO EVENT WILL ANY PARTY OR ANY OF ITS AFFILIATES
BE LIABLE FOR ANY SPECIAL, INCIDENTAL, INDIRECT, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES (INCLUDING LOST PROFITS, LOSS OF REVENUE OR LOST SALES) IN
CONNECTION WITH ANY CLAIMS, LOSSES, DAMAGES OR INJURIES ARISING OUT OF THE
CONDUCT OF SUCH PARTY PURSUANT TO THIS AGREEMENT REGARDLESS OF WHETHER THE
NONPERFORMING PARTY WAS ADVISED OF THE POSSIBILITY OF SUCH DAMAGES OR NOT.

11.6    Survival. Except as set forth herein (including the proviso below), the
representations, warranties and covenants of the Company, the Purchaser and the
Manager contained herein or made pursuant to this Agreement shall survive the
execution and delivery of this Agreement and the First Closing, or the Second
Closing, as applicable, until the expiration of the applicable statutes of
limitations period with respect to a default or breach relating to such
representations, warranties and covenants and shall in no way be affected by any
investigation of the subject matter thereof made by or on behalf of the Company,
the Purchaser or the Manager.

11.7    Severability. If any provision of this Agreement is held invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions of this Agreement are not affected or impaired in any way
and the parties agree to negotiate in good faith to replace such invalid,
illegal and unenforceable provision with a valid, legal and enforceable
provision that achieves, to the greatest lawful extent under this Agreement, the
economic, business and other purposes of such invalid, illegal or unenforceable
provision.

11.8    Entire Agreement. This Agreement, including the exhibits attached to
this Agreement, and the other documents delivered pursuant to this Agreement
constitute the full and entire understanding and agreement among the parties
with regard to the subject matter hereof and thereof, and no party shall be
liable or bound to any other party in any manner by any warranties,
representations or covenants except as specifically set forth herein or therein.

11.9    Amendment. Except as expressly provided herein, neither this Agreement
nor any term of this Agreement may be amended, waived, discharged or terminated
other than by a written instrument signed by each party against whom enforcement
of any such amendment, waiver, discharge or termination is sought.

11.10    Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed or transmitted by
any standard form of telecommunication. Notices to the Purchaser and the Manager
shall be directed to SHBNPP Global Professional Investment Type Private Real
Estate Trust No. 13, 13th floor, 21, Yeouinaru-ro 4-gil, Youngdeungpo-gu, Seoul
07330, Korea; Attention: Jean Moon with copy to SHBNPP Global Professional
Investment Type Private Real Estate Trust No. 13, 18th fl, Shinhan Investment
Tower, Yeou-idaero 70, Yeoungdeungpo-gu, Seoul 07325, Korea Attention: Ju Hyun
Kim; and notices to the Company shall be directed to them at Griffin Capital
Plaza, 1520 E. Grand Avenue, El Segundo, California 90245; Attention: Javier
Bitar, Chief Financial Officer.

11.11    Expenses. Each party will pay its respective direct and indirect
expenses incurred by it in connection with the preparation and negotiation of
this Agreement and the consummation of the transactions contemplated by this
Agreement.

11.12    Parties. This Agreement shall inure to the benefit of and be binding
upon the Purchaser, the Manager, the Company and their respective successors.
Nothing expressed or mentioned in this Agreement is intended or shall be
construed to give any Person, firm or corporation any legal or equitable right,
remedy or claim under or in respect of this Agreement or any provision herein
contained. This Agreement and all conditions and provisions hereof are intended
to be for the sole and exclusive benefit of the parties hereto and their
respective successors, and for the benefit of no other person, firm or
corporation.

11.13    Confidential Information. The Purchaser, the Manager, the Company and
their respective affiliates, as the case may be, will maintain the
confidentiality of Confidential Information in accordance with procedures
adopted by such party in good faith to protect confidential information of third
parties delivered to such party; provided, that the Purchaser, the Manager, the
Company or their respective affiliates, as the case may be, may deliver or
disclose Confidential Information to (i) their respective directors, officers,
employees, agents, attorneys and affiliates (to the extent such disclosure
reasonably relates to the administration of the investment represented by the
Series A Preferred Shares), (ii) their respective financial advisors and other
professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with the terms of this Section 11.13,
(iii) any other holder of Series A Preferred Shares, (iv) any person from which
the Purchaser, the Manager, the Company or their respective affiliates, as the
case may be, receive offers to purchase any security of the Company or
beneficiary interest of the collective investment fund to be established by the
Purchaser to purchase the Series A Preferred Shares, or any of their respective
subsidiaries (if such person has agreed in writing prior to its receipt of such
Confidential Information to be bound by the provisions of this Section 11.13),
(v) any federal or state regulatory authority having jurisdiction over the
Purchaser or the Company or their respective affiliates, as the case may be,
(vi) any other person to which such delivery or disclosure may be necessary or
appropriate (w) to effect compliance with any law, rule, regulation or order
applicable to the Purchaser, the Manager, the Company or their respective
affiliates, as the case may be, (x) in response to any subpoena or other legal
process, (y) in connection with any litigation to which the Purchaser, the
Manager, the Company or their respective affiliates, as the case may be, is a
party or (z) to comply with the requirements set forth under Section 10.3 of
this Agreement. Without the prior written consent of the Company, on the one
hand, and the Purchaser and the Manager, on the other hand, no party hereto may
make an announcement, issue an advertisement or a press release or otherwise
make any publicly available statement concerning this Agreement or the other
transaction documents or the transactions contemplated hereby or thereby, other
than as required by or pursuant to U.S. federal or state securities laws. Each
holder of Series A Preferred Shares, by its acceptance of such Series A
Preferred Shares, will be deemed to have agreed to be bound by and to be
entitled to the benefits of this Section 11.13.

11.14    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be enforceable, and all of which together
shall constitute one instrument. The delivery of signed counterparts by email
transmission in portable document format or .tiff format that includes a copy of
the sending party’s signature(s) is as effective as signing and delivering the
counterpart in person.

11.15    No Third Party Beneficiaries. Except as expressly provided for in
Section ‎11.12, nothing in this Agreement, expressed or implied, is intended to
confer on any Person other than the parties hereto any rights, remedies,
obligations or liabilities under or by reason of this Agreement, and no Person
that is not a party to this Agreement (including any partner, member,
stockholder, director, officer, employee or other beneficial owner of any party,
in its own capacity as such or in bringing a derivative action on behalf of a
party) shall have any rights or standing as third‑party beneficiary with respect
to this Agreement or the transactions contemplated by this Agreement.

11.16    Construction. The titles and subtitles used in this Agreement are used
for convenience only and are not to be considered in construing or interpreting
this Agreement. When a reference is made in this Agreement to a Section,
Schedule or Exhibit, such reference shall be to a Section, Schedule or Exhibit
of this Agreement unless otherwise indicated. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.” The terms “hereof”, “herein”,
“hereby” and derivative or similar words refer to this Agreement as a whole and
not to any particular provision of this Agreement. The terms “shall” and “will”
mean “must,” and shall and will have equal force and effect and express an
obligation. The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such term. Any agreement, instrument or
statute defined or referred to in this Agreement means such agreement,
instrument or statute as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes) by succession of comparable successor statutes. The
term “party” or “parties” shall mean a party to or the parties to this Agreement
unless the context requires otherwise. Each of the parties has participated in
the drafting and negotiation of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as if it is
drafted by each of the parties, and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of authorship of any of the
provisions of this Agreement. All references in this Agreement to “dollars” or
“$” shall mean United States dollars. Any period of time hereunder ending on a
day that is not a Business Day shall be extended to the next Business Day. The
word “day”, unless otherwise indicated, shall be deemed to refer to a calendar
day.

11.17    Standstill. For a period of five years from the date of this Agreement,
neither the Purchaser, nor the Manager, nor any of their respective
representatives or affiliates will in any manner, directly or indirectly,
without the prior written consent of the Company:
(a)    make, or in any way participate, directly or indirectly, in any,
“solicitation” of “proxies” (as such terms are used in the rules of the United
States Securities and Exchange Commission), or advise or seek to influence any
Person with respect to the voting of any voting securities of the Company or any
of its subsidiaries;
(b)    make any public announcement with respect to, or submit a proposal for,
or offer of (with or without conditions) any tender or exchange offer, merger,
recapitalization, reorganization, business combination or other extraordinary
transaction involving the Company or any of its subsidiaries or any of their
securities or assets;
(c)    seek the election, appointment or removal of any director of the
Company’s Board, or seek a change in the composition or size of the Company’s
Board;
(d)    form, join or in any way participate in a “group” as defined in Section
13(d)(3) of the Exchange Act, in connection with any of the foregoing;
(e)    otherwise act, alone or in concert with others (including, without
limitation, by providing financing to another party), to seek or offer to
control or influence the management, Board, policies or affairs of the Company;
(f)    advise, assist or encourage any other Persons in connection with any of
the foregoing; or
(g)    request the Company or any of its representatives, directly or
indirectly, to amend or waive any provision of this paragraph.
The Purchaser and/or the Manager will promptly advise the Company of any inquiry
or proposal made to it with respect to any of the foregoing.


2

--------------------------------------------------------------------------------






11.18    Certain Defined Terms. The terms that follow, when used in this
Agreement, shall have the meanings indicated.
“Business Day” means any day, other than a Saturday or Sunday, that is neither a
legal holiday nor a day on which banking institutions in New York, New York and
Seoul, Korea are authorized or required by law, regulation or executive order to
close.
“Competitor” means a US REIT that owns and operates office properties or
industrial properties.
“Confidential Information” means information delivered either (i) to the
Purchaser and/or the Manager by or on behalf of the Company or their respective
affiliates or (ii) to the Company or its affiliates by or on behalf of the
Purchaser and/or the Manager, as the context may require, in each case in
connection with the transactions contemplated by or otherwise pursuant to this
Agreement or any other transaction documents that are proprietary in nature;
provided, that such term does not include information that (a) was publicly
known prior to the time of such disclosure, (b) subsequently becomes publicly
known through no act or omission by the Purchaser, the Manager, the Company or
its affiliates, as the case may be, or any person acting on such party’s behalf
or (c) otherwise becomes known to the Purchaser, the Manager, the Company or
their respective affiliates, as the case may be, other than through the
disclosure to such party by the Purchaser, the Manager, the Company or their
respective affiliates, as the case may be.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Governmental Authority” means any (a) nation, region, state, county, city,
town, village, district or other jurisdiction, (b) federal, state, local,
municipal, foreign or other government, (c) governmental or quasi-governmental
authority of any nature (including any governmental agency, branch, department
or other entity and any court or other tribunal), (d) multinational organization
or (e) body exercising, or entitled to exercise, any administrative, executive,
judicial, legislative, police, regulatory or taxing authority or power of any
nature.
“Governmental Authorization” means any consent, license, franchise, permit,
exemption, clearance or registration issued, granted, given or otherwise made
available by or under the authority of any Governmental Authority or pursuant to
any Law.
“Headquarters” means the office of the Company located at Griffin Capital Plaza,
1520 E. Grand Avenue, El Segundo, California 90245.
“Judgment” means any order, injunction, judgment, decree, ruling, assessment or
arbitration award of any Governmental Authority or arbitrator.
“Law” means any federal, state, local, municipal, foreign, international,
multinational, or other constitution, law, statute, treaty, rule, regulation,
ordinance, code, binding case law or principle of common law.
“Material Adverse Change” means a decline after the First Closing Date of more
than 10% of the Company’s monthly revenues as compared to the Company’s monthly
revenues for the month ended immediately prior to the First Closing Date.
“REIT” means a real estate investment trust.
“SEC” means the United States Securities and Exchange Commission.


3

--------------------------------------------------------------------------------





“Person” means an individual or an entity, including a corporation, limited
liability company, partnership, trust, unincorporated organization, association
or other business or investment entity, or any Governmental Authority.
The remainder of this page is intentionally left blank.



IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
set forth above.
 
 
 
 
 
 
 
 
 
GRIFFIN CAPITAL ESSENTIAL ASSET REIT, INC.
 
 
 
 
 
 
By: /s/ Javier F. Bitar
 
Name: Javier F. Bitar
 
Title: Chief Financial Officer
 
 
 
 
 
 
 
 
 
SHBNPP Global Professional Investment Type Private Real Estate Trust No. 13(H)
Kookmin Bank (as trustee of SHBNPP Global Professional Investment Type Private
Real Estate Trust No. 13(H) as Purchaser)


 
 
 
 
 
By: /s/ Jean Moon
 
Name: Jean Moon
 
Title: Manager of Custody Business Department





 
SHINHAN BNP PARIBAS ASSET MANAGEMENT CORPORATION (an asset manager of the
Purchaser)


 
 
 
 
 
By: /s/ Min Jung Kee
 
Name: Min Jung Kee
 
Title: CEO





4